Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Kallie on May 21st 2021.

Claim 8 has been amended as follows: 

	8.	The system of claim [[28]]22 wherein one of said actuators comprises a drive motor operatively coupled to said working portion to drive said working portion along a Z axis.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, does not disclose nor make obvious the systems as recited in the allowed claims.  For example, Quaid et al. (US 2009/0012532) disclose the system as described in the Office actions mailed November 1st 2019 and May 15th 2020 but fails to disclose that the system controls a cutting speed of a working portion of a hand-held instrument; and/or controls any parameter of the working portion based on its amount of deflection from a home position.  Quaid et al. focus on preventing movement of an instrument into or near a virtual boundary based on the proximity of the working portion to the virtual boundary (e.g. see ¶[0115]).  Shoham (US th 2021 but fails to disclose that the system controls a cutting speed of a working portion of a hand-held instrument; and/or controls any parameter of the working portion based on its amount of deflection from a home position.  Shoham discloses controlling the position of a working portion based on its deflection from an allowed path or anatomical region (e.g. see ¶[0036], [0037]).  The prior art of record fails to make obvious, in combination with other recited features of the allowed claims, a system which controls the cutting speed of a working portion of a hand-held instrument based on deflection of the working portion from a home position.  It is noted that after further consideration, the claimed control systems require more than a general purpose computer processor that could cause an instrument to perform the recited functions if executing appropriate software programming.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
sAny inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/THOMAS MCEVOY/Primary Examiner, Art Unit 3771